IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MARY F. KODENKANDETH,                          : No. 278 WAL 2019
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 DR. DAVID N. WESSEL, DMD,                      :
                                                :
                     Respondent


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of February, 2020, the Praecipe in Re Comments, the

Application for Leave to Rebut, and the Petition for Allowance of Appeal are denied.